 

THE SECURITIES OFFERED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS, NOR HAS
THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (“SEC”) OR ANY STATE
REGULATORY AUTHORITY PASSED UPON THE ACCURACY OR ADEQUACY OF THEIR MERITS AND
REPRESENTATION TO THE CONTRARY IS UNLAWFUL. THE SECURITIES ARE OFFERED PURSUANT
TO EXEMPTIONS FROM REGISTRATION UNDER THE ACT AND THE UNITED STATES BANKRUPTCY
CODE AND CERTAIN RULES AND REGULATIONS PROMULGATED THEREUNDER.

 

STOCK PURCHASE AGREEMENT

 

THIS AGREEMENT FOR THE PURCHSE OF COMMON STOCK, (this “Agreement”) made this 5th
day of May, 2016, by and between Armada Enterprises GP, LLC, of 40 Wall Street,
28th Floor, New York, NY 10005, representing certain selling share holders set
forth on Schedule A attached hereto (“Sellers”), and MC 2 Consulting, Inc. of
4-75 48th #2110, Long Island City, NY 11109, the buyer of the shares
(“Purchaser”), sets forth the terms and conditions upon which Sellers will sell
to Purchaser and Purchaser will buy from Sellers, as more specifically set forth
on Schedule A attached hereto, certain securities (the “Securities”) consisting
of free-trading Common Stock of BIM Homes, Inc., a Delaware corporation (the
“Company”) the number of which are set forth by the Purchaser on the signature
page hereto.

 

In consideration of the mutual promises, covenants, and representations
contained herein, THE PARTIES HERETO AGREE AS FOLLOWS:

 

W I T N E S S E T H:

 

WHEREAS, the Sellers own 500,000 shares of free trading common stock, par value
$0.0001 per share (“Common Stock”) of BIM Homes, Inc (the “Company”); and

 

WHEREAS, the Sellers desire to sell to the Purchaser, and the Purchaser desires
to purchase from the Sellers, the number shares of Common Stock set forth by the
Purchaser on the signature page hereto (the “Securities”), on and subject to the
terms of this Agreement, which come with an equal number of warrant shares in 5
warrant share bundles with 1 warrant share each exercisable at $4, $5, $6, $7
and $8; and

 

WHEREAS, the Sellers and Purchaser agree that the Securities shall be purchased
and sold through an escrow held by Milan Saha, Attorney at Law (“Escrow Agent”);

 

WHEREFORE, the parties hereto agree as follows:

 

1. Sale of the Securities. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements contained in this Agreement, the Sellers shall sell the Securities to
the Purchaser, and the Purchaser shall purchase the Shares from the Sellers for
a purchase price of $1.00 per share (collectively, the “Purchase Price”)
provided however that the minimum purchase is Fifty Thousand (50,000) shares.

 

 

 

 

2. Deposit and Closing.

 

(a) The purchase and sale of the Securities shall take place at a closing (the
“Closing”), to be held at such date, time as shall be determined by the
Purchaser on notice to the Sellers.

 

(b) A non-refundable deposit of $50,000 must be paid immediately upon signing,
and will be released to Sellers immediately, and the balance of the Purchase
Price (if any) must be paid within 4 weeks, will be released to Sellers at
Closing.

 

(c) At the Closing:

 

(i) The Sellers shall deliver to the Purchaser certificates for the Securities
of the Company, with medallion guarantees, notarization and/or other similar
certification acceptable to the Company’s stock transfer agent; and

 

(ii) The Purchaser shall pay to the Sellers the full Purchase Price for the
Securities, provided however that if less than the full Purchase Price is paid
prior to the Closing the Purchaser shall receive Certificates for the Securities
actually paid for at $1.00 per share.

 

(d) At the Closing and at any time after the Closing, the parties shall duly
execute, acknowledge and deliver all such further assignments, conveyances,
instruments and documents, and shall take such other action consistent with the
terms of this Agreement to carry out the transactions contemplated by this
Agreement.

 

(e) All representations, covenants and warranties of the Purchaser and Sellers
contained in this Agreement shall be true and correct on and as of the Closing
Date with the same effect as though the same had been made on and as of such
date.

 

3. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Sellers that Purchaser has the requisite power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby and otherwise to carry out their obligations hereunder. No
consent, approval or agreement of any individual or entity is required to be
obtained by the Purchaser in connection with the execution and performance by
the Purchaser of this Agreement or the execution and performance by the
Purchaser of any agreements, instruments or other obligations entered into in
connection with this Agreement.

 

4. Representations and Warranties of the Sellers. Sellers hereby make the
following representations and warranties to the Purchaser, which may be relied
on by any subsequent Purchaser of the Purchasers’ capital stock and their
counsel:

 

(a) The Securities are exempt from registration pursuant to §1145 of the United
States Bankruptcy Code. Sellers are the record and beneficial owner of the
Securities free and clear of all any and all liens, claims, encumbrances,
preemptive rights, right of first refusal and adverse interests of any kind.
Sellers have the absolute right to sell and transfer the Securities to the
Purchaser as provided in this Agreement without the consent of any other person
or entity. Upon transfer of the Securities to Purchaser hereunder, Purchaser
will acquire good and marketable title to the Securities free and clear of any
lien, pledge, encumbrance, charge, security interest, claim or right of another
other than pursuant to applicable securities laws and regulations.

 

(b) Sellers have the requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and otherwise to carry
out Sellers’ obligations hereunder. No consent, approval or agreement of any
individual or entity is required to be obtained by the Sellers in connection
with the execution and performance by the Sellers of this Agreement or the
execution and performance by the Sellers of any agreements, instruments or other
obligations entered into in connection with this Agreement.

 

- 2 -

 

 

(c) There is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any agency, court or tribunal,
foreign or domestic, or, to the Sellers’ knowledge, threatened against the
Sellers or any of Sellers’ properties. There is no judgment, decree or order
against the Sellers that could prevent, enjoin, alter or delay any of the
transactions contemplated by this Agreement.

 

(d) There are no material claims, actions, suits, proceedings, inquiries, labor
disputes or investigations pending or, to the Sellers’ knowledge, threatened
against the Sellers or any of its assets, at law or in equity or by or before
any governmental entity or in arbitration or mediation. No bankruptcy,
receivership or debtor relief proceedings are pending or, to the Sellers’
knowledge, threatened against the Sellers.

 

(e) The Sellers have complied with, are not in violation of, and have not
received any notices of violation with respect to, any federal, state, local or
foreign law, judgment, decree, injunction or order, applicable to it, the
conduct of its business, or the ownership or operation of its business.
References in this Agreement to “Laws” shall refer to any laws, rules or
regulations of any federal, state or local government or any governmental or
quasi-governmental agency, bureau, commission, instrumentality or judicial body
(including, without limitation, any federal or state securities law, regulation,
rule or administrative order).

 

5. Termination by Mutual Agreement. This Agreement may be terminated at any time
prior to the Closing by mutual consent of the parties hereto, provided that such
consent to terminate is in writing and is signed by all of the parties hereto.

 

6. Miscellaneous.

 

(a) Entire Agreement. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the Agreement with respect to its subject
matter. Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.

 

(b) Severability. If any section, term or provision of this Agreement shall to
any extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.

 

(c) Notices. All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed. Notices
shall be deemed to have been received on the date of personal delivery or
telecopy or attempted delivery.

 

- 3 -

 

 

(d) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of California applicable to agreements executed and
to be performed wholly within such State, without regard to any principles of
conflicts of law. Each of the parties hereby irrevocably consents and agrees
that any legal or equitable action or proceeding arising under or in connection
with this Agreement shall be brought in the federal or state courts located in
the State of California, and by execution and delivery of this Agreement,
irrevocably submits to and accepts the jurisdiction of said courts, waives any
defense that such court is not a convenient forum, and consents to any service
of process made either in the manner set forth in Section 6(c) of this Agreement
(other than by telecopier), or any other method of service permitted by law.

 

(e) Waiver of Jury Trial. Each party hereby expressly waives any right to a
trial by jury in the event of any suit, action or proceeding to enforce this
agreement or any other action or proceeding which may arise out of or in any way
be connected with this agreement or any of the other documents.

 

(f) Parties to Pay Own Expenses. Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.

 

(g) Successors. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that neither party may assign this Agreement or
any of its rights under this Agreement without the prior written consent of the
other party.

 

(h) Further Assurances. Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.

 

(i) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Facsimile of PDF copies
shall be considered originals for all purposes.

 

(j) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

(k) Headings. The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 

- 4 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  SELLERS:       Armada Enterprises GP, LLC         By: /s/ George Wight    
George Wight     Managing General Partner         PURCHASER:         Entity: MC
2 Consulting, Inc.         By: /s/ Jason Reid   Name: Jason Reid   Title: CFO  
      Shares Purchased: 50,000   Purchase Price: $50,000 (Shares x $1.00)

 

- 5 -

 

 

Schedule A

 

Selling Shareholders

 

Selling Shareholder   Certificate No.   # of Shares Joseph Leblanc   1048  
45,000 (Cede & Co.)       5,000

 

- 6 -

 

 

